                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

ADON CONSTRUCTION INC., a )                    CIVIL NO. 16-00568 JAO-RLP
Hawaii corporation; GREEN VISION )
LLC, a Hawaii Limited Liability  )             ORDER DENYING DEFENDANT
Company,                         )             RENESOLA AMERICA INC.’S
                                 )             MOTION FOR RECONSIDERATION
           Plaintiffs,           )             OF EXECUTIVE ORDER DENYING
   vs.                           )             RENESOLA’S MOTION TO EXCLUDE
                                 )             THE EXPERT TESTIMONY OF
RENESOLA AMERICA INC.;           )             PHILLIP ATOIGUE
KIVALU RAMANLAL; JOHN            )
DOES 1-10; JANE DOES 1-10; DE )
PARTNERSHPS 1-10; DOE            )
CORPORATIONS 1-10; DOE           )
ENTITIES 1-10,                   )
                                 )
           Defendants.           )
                                 )

       ORDER DENYING DEFENDANT RENESOLA AMERICA INC.’S
        MOTION FOR RECONSIDERATION OF EXECUTIVE ORDER
       DENYING RENESOLA’S MOTION TO EXCLUDE THE EXPERT
                 TESTIMONY OF PHILLIP ATOIGUE

      Before the Court is Defendant Renesola America Inc.’s (“Defendant”)

Motion for Reconsideration of Executive Order Denying Renesola’s Motion to

Exclude the Expert Testimony of Phillip Atoigue (“Motion”), filed March 25,

2019. This matter is suitable for disposition without a hearing pursuant to Rule

7.2(e) of the Local Rules of Practice for the U.S. District Court for the District of

Hawaii (“Local Rules”).



                                           1
      Defendant seeks reconsideration of this Court’s March 15, 2019 Entering

Order (“EO”) on the basis that its Motion to Exclude the Expert Testimony of

Phillip Atoigue is subject to the motions in limine deadline set forth in the Fourth

Amended Rule 16 Scheduling Order. Local Rule 60.1 provides three grounds for

reconsideration of interlocutory orders:

             (a) Discovery of new material facts not previously available;

             (b) Intervening change in law;

             (c) Manifest error of law or fact.

Local Rule 60.1.1 Motions for reconsideration under Local Rule 60.1(c) “must be

filed and served not more than fourteen (14) days after the court’s written order is

filed.” Local Rule 60.1(c).

      The Ninth Circuit requires that a successful motion for reconsideration

accomplish two goals. “First, a motion for reconsideration must demonstrate some

reason why the Court should reconsider its prior decision. Second, the motion

must set forth facts or law of a ‘strongly convincing’ nature to induce the court to

reverse its prior decision.” Jacob v. United States, 128 F. Supp. 2d 638, 641 (D.

Haw. 2000) (citing Decker Coal Co. v. Hartman, 706 F. Supp. 745, 750 (D. Mont.


1
  Defendant erroneously cites Federal Rule of Civil Procedure (“FRCP”) 60(b).
FRCP 60(b) governs motions to reconsider case-dispositive orders. Local Rule
60.1 (“Motions seeking reconsideration of case-dispositive orders shall be
governed by Fed. R. Civ. P. 59 or 60, as applicable.”). The EO that is the subject
of this Motion is an interlocutory, not dispositive, order.
                                           2
1988)) (citation omitted). Mere disagreement with a court’s analysis in a previous

order is not a sufficient basis for reconsideration. White v. Sabatino, 424 F. Supp.

2d 1271, 1274 (D. Haw. 2006) (citing Leong v. Hilton Hotels Corp., 689 F. Supp.

1572 (D. Haw. 1988)); Haw. Stevedores, Inc. v. HT & T Co., 363 F. Supp. 2d

1253, 1269 (D. Haw. 2005). “Whether or not to grant reconsideration is

committed to the sound discretion of the court.” Navajo Nation v. Confederated

Tribes and Bands of the Yakama Indian Nation, 331 F.3d 1041, 1046 (9th Cir.

2003) (citing Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir.

2000)).

      The Court determined that Defendant’s Motion to Exclude was untimely

filed pursuant to the January 22, 2019 non-dispositive motions deadline set forth in

the Fourth Amended Rule 16 Scheduling Order. Doc. No. 175. Defendant

contends that its Motion to Exclude is in actuality a motion in limine and is

therefore subject to the September 3, 2019 motions in limine deadline set forth in

the Fourth Amended Rule 16 Scheduling Order. In support of its request for

reconsideration, Defendant relies solely on a string cite of cases, none of which

support reconsideration under the circumstances presented here.

      Defendant mispresents that in Ludlow v. Lowe’s Home Center, Civil No. 12-

00476 KSC, Magistrate Judge Chang determined that a Daubert motion was akin

to a motion in limine and was therefore timely filed. Memo. in Supp. of Mot. at 4


                                          3
(“(rejecting the argument that a Daubert motion was ‘untimely filed because the

non-dispositive motions deadline expired’ and finding that the Daubert motion ‘is

akin to a motion in limine, and was therefore timely filed pursuant to the . . . . Rule

16 Scheduling Order’).”). The motion to exclude in Ludlow sought to strike the

naming of an expert and preclude the introduction of the plaintiff’s newly-

disclosed damages computation for failure to comply with FRCP 26.2 Mot., Decl.

of Counsel, Ex. A at 3-4. It was not a Daubert motion.

      Defendant cites Hambrook v. Smith, No. 14-00132 ACK-KJM, 2016 WL

4084110, at *2 (D. Haw. Aug. 1, 2016), for the proposition that the plaintiff seeks

to exclude expert opinions in a motion in limine. Judge Kay merely summarized

the relief sought by the plaintiff there; he did not offer a statement of law regarding

the type of relief sought by way of a motion in limine. Id. (“In her motion in

limine, Plaintiff seeks to exclude undisclosed expert opinions from Defendants’

expert, Dr. Lindell Weaver.”). Notably, the motion in limine highlighted by

Defendant again concerned exclusion pursuant to FRCP 26. Id. at *2-3.

      Defendant also cites City of Pomona v. SQM North America Corp., 750

F.3d, 1036, 1044 (9th Cir. 2014), to highlight the fact that Daubert issues were

considered in a motion in limine. Daubert issues were indeed presented in a


2
  These types of motions to exclude are often raised after the expiration of the non-
dispositive motions deadline because parties attempt to rely on untimely or never
produced/disclosed evidence as trial nears.
                                           4
motion in limine. However, the district court’s scheduling deadlines and

procedures differ from this court. See Civil No. 11-00167 RGK-JEM (C.D. Cal.).

      Finally, Plaintiff relies on G. v. Hawaii, No. CV 08-00551 ACK-BMK, 2010

WL 1372319, at * 10 (D. Haw. Apr. 2, 2010), in which Judge Kay addressed

Daubert issues in a motion in limine. Though titled a motion in limine, the motion

in G was filed prior to the expiration of the non-dispositive motions deadline.

Civil No. 08-00551, ACK-BMK; Civil No. 09-00044 ACK-BMK (consolidated),

Doc. No. 95.

      The Court does not suggest that Daubert issues cannot be raised in motions

in limine, where appropriate. However, the Court’s determination that the Motion

to Exclude was untimely, having been filed after the expiration of the non-

dispositive motions deadline, was not erroneous. Phillip Atoigue’s expert report

was filed on November 6, 2018, Doc. No. 111, well before the expiration of the

non-dispositive motions deadline. Defendant should have at a minimum been on

notice of potential Daubert issues at that point. Arguably, Defendant could have

filed the Motion to Exclude by January 22, 2019.3




3
 Defendant’s Motion to Exclude also relies on a February 19, 2019 deposition.
This might factor into an FRCP 16(b) analysis.

                                          5
      Notwithstanding Defendant’s attempt to recast its Motion to Exclude as a

very early motion in limine,4 it is apparent that Defendant merely disagrees with

the EO, which cannot serve as a basis for reconsideration.

      In its EO, the Court did not preclude relief altogether. Rather, the Court

stated:

             If Defendant wishes to file a Daubert motion, it must first seek
             leave to amend the scheduling order to extend the non[-]
             dispositive motions deadline. Although the Court continued the
             trial at the 2/19/19 status conference, expired deadlines were
             not reopened. Any motion to amend the scheduling order will
             require a showing of good cause pursuant to Federal Rule of
             Civil Procedure 16(b), which focuses on the moving party's
             diligence.

Doc. No. 175. Instead of availing itself of the opportunity to seek leave to file its

Motion to Exclude after the non-dispositive motions deadline, Defendant elected to

file this Motion.

      For the reasons stated above, Defendant has failed to demonstrate a basis for

reconsideration, and it has not set forth law or facts of a “strongly convincing”

nature to induce the Court to reverse its prior decision. The Court therefore

declines to reconsider its EO.




4
  It is unclear why Defendant did not title the Motion to Exclude as such, if it in
fact intended to file a motion in limine.
                                           6
                                 CONCLUSION

      In accordance with the foregoing, the Court HEREBY DENIES Defendant’s

Motion for Reconsideration of Executive Order Denying Renesola’s Motion to

Exclude the Expert Testimony of Phillip Atoigue, filed March 25, 2019.

            IT IS SO ORDERED.

            DATED:       Honolulu, Hawai‘i, April 1, 2019.




CIVIL NO. 16-00568 JAO-RLP; ADON CONSTRUCTION INC. V RENESOLA AMERICA INC., ET AL.;
ORDER DENYING DEFENDANT RENESOLA AMERICA INC.’S MOTION FOR
RECONSIDERATION OF EXECUTIVE ORDER DENYING RENESOLA’S MOTION TO EXCLUDE
THE EXPERT TESTIMONY OF PHILLIP ATOIGUE




                                         7
